Citation Nr: 1316138	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying a petition to reopen this claim of entitlement to service connection for tinnitus.

In the Statement of the Case (SOC) since issued in October 2012, however, the RO reopened this claim based on receipt of the required new and material evidence.  The RO still nonetheless continued to deny this claim on its underlying merits.  The Board still however has to make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, meaning on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Please also note the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  A May 2011 Board decision denied the Veteran's prior claim for service connection for tinnitus.

2.  Since then, however, additional evidence has been received relating to an unestablished fact necessary to substantiate this previously denied claim, and the evidence is now at least evenly balanced on the determinative issue of whether the Veteran's tinnitus is etiologically related to the averred noise exposure during his military service.


CONCLUSIONS OF LAW

1.  The Board's May 2011 decision denying service connection for tinnitus is a final and binding decision concerning this claim.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1100 (2012). 

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

3.  Indeed, resolving all reasonable doubt in the Veteran's favor, his tinnitus is the result of injury (namely, repeated exposure to excessively loud noise) incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on the claimant's behalf.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A regulatory amendment effective for claims, as here, pending as of or filed after May 30, 2008, removed the so called "fourth" requirement that VA also specifically request that the claimant provide any evidence in his personal possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen a previously denied, unappealed, claim, requiring that VA provide a claim-specific and comprehensive definition of what would constitute "new and material" evidence, so specifically explain the basis or bases of the prior denial of the claim.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).


Since in this case, however, this claim is being both reopened and ultimately granted on its underlying merits, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, thus, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Governing Statues, Regulations, and Cases

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  


Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Federal Circuit Court has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Background and Analysis

Previously, the RO denied the Veteran's original claim for service connection for tinnitus in a May 2010 rating decision.  The Veteran timely appealed to the Board.  See 38 C.F.R. § 20.200.


In a May 2011 decision, however, the Board also denied the Veteran's claim, finding that tinnitus was not incurred during or aggravated by his military service and was unrelated to his service-connected bilateral hearing loss.  In reaching that conclusion, the Board considered his reported history of in-service noise exposure while in the Navy due to proximity to shipboard gunfire, ship machinery and generators.  His service treatment records (STRs) were unremarkable for documentation of tinnitus, noise exposure, or hearing-related difficulties.  The Board also considered that the first documentation of tinnitus was an April 2005 VA outpatient treatment record indicating he had described experiencing intermittent tinnitus in both ears.  He had undergone a VA Compensation and Pension (C&P) examination by an audiologist in April 2010, during which the Veteran had reported beginning to notice tinnitus just approximately four years earlier.  The VA examiner rendered an opinion that tinnitus was not at least as likely as not incurred in service, based in significant part upon the onset of tinnitus dating back only some four years immediately preceding that VA examination.

At the request of his representative, the Veteran was reexamined in August 2010, during which he reported experiencing intermittent tinnitus with an onset approximately 10 to 15 years beforehand, so much longer.  This additional VA examiner nonetheless also concluded the tinnitus was not likely due to military service, citing the extended timeframe between service discharge and initial onset (even if the condition had manifested 10 to 15 years ago, not four as first alleged).  The examiner also cited the lack of pertinent documentation in the STRs and further found that tinnitus was not likely associated with service-connected hearing loss.

Given its consideration of the foregoing, the Board concluded the evidence was insufficient to establish a relationship between the Veteran's military service and his tinnitus, based on the reported onset of tinnitus at least 40 years post service, as well as the aforementioned unfavorable VA medical opinions offered on the subject of the etiology of the tinnitus and disassociating it from the Veteran's service, including from his service-connected hearing loss.  Thus, it was determined that the preponderance of the evidence weighed against a finding of a causal relationship between his tinnitus and his service or service-connected disability.

Hence, the Board issued a denial of this claim.  The Veteran appealed therefrom to the Court, however, the Court dismissed this case in December 2011 on procedural grounds (indicated as the failure to timely file an appellant's brief).  Consequently, in the absence of a favorable determination by the Court, the Board's May 2011 decision became final and binding on the merits.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1100 (2012).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA adjudicators also do not have to blindly accept as true assertions that are beyond the competence of the person making them.


The basis upon which the Veteran's claim for service connection for tinnitus was originally denied was that of lack of a causal relationship between claimed tinnitus and an incident of military service.  The finding of a causal nexus is an essential element to substantiate a claim for service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); Shedden, supra.  See also Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999).

There have been various additional sources of new evidence associated with the claims file (including review of the electronic "Virtual VA" file) since the Board's May 2011 denial of service connection, consisting of a September 2011 private treating physician's correspondence, the report of a March 2012 VA C&P examination by an audiologist, and VA and private outpatient treatment records.

The September 2011 letter from a Dr. B.I.A., private otolaryngologist (ENT), indicates, in pertinent part, that the Veteran's noise exposure in service caused tinnitus at the time of exposure and was a contributory factor to his persistent and recurrent tinnitus that he still experiences.

Following receipt of that opinion, the March 2012 VA C&P examination was completed, the report of which indicates that "the Veteran reports no tinnitus; there is no claim for tinnitus."  Without a diagnosis of tinnitus, an opinion on the etiology of that condition was not forthcoming.

The VA and private outpatient treatment records on file do not otherwise reference tinnitus.


But despite these inconsistencies or conflicts in the record, the Board is reopening this claim.  The crucial element upon which the prior May 2011 Board decision turned was that of a causal nexus to service.  And the September 2011 private physician's correspondence fully addresses what was a prior evidentiary deficiency, positing a linkage to service.  Moreover, at this stage of inquiry, the credibility of all pertinent evidence offered for reopening purposes is to be presumed.  Justus, supra.

Whereas the March 2012 VA examination did not disclose a recent finding of tinnitus, that was not the focus of the prior denial -- the Veteran's manifestation of tinnitus as a current disability always has been an accepted fact.  There is no question that at least one key element, that of causal nexus, is now reasonably substantiated.  See generally, Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).  In any event, the Board will defer any further discussion on the question of whether the requirements for a current tinnitus disability are met to actual discussion of this case on the merits, below.

Hence, upon presentation of "new and material" evidence, this claim for service connection for tinnitus is deemed reopened.  See 38 C.F.R. § 3.156(a).  The Board further finds at this stage that the reopened claim presently may be adjudicated on the merits, without need for RO consideration first, given that the evidence available is sufficient to substantiate a favorable disposition and since the RO also already reopened the claim in the SOC and already readjudicated it on its underlying merits in that same SOC.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, though, as explained, the RO already has reopened the claim and, although the RO continued to deny the claim on its underlying merits, the Board instead is not, rather, changing its prior disposition and now granting the claim.

Review of the record in light of all pertinent criteria for service connection effectively substantiates a grant of the benefit sought.  The first requirement for service connection consists of evidence of the currently claimed disability.  The first criterion to establish service connection is competent evidence of the current disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Gilpin v. Brown, 155 F.3d 1353   (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).   See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board finds that the evidence is sufficient to conclude the Veteran has tinnitus.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  Whereas at the time of the March 2012 VA examination the Veteran expressly denied having tinnitus, as of the September 2011 private otolaryngologist's evaluation report the Veteran clearly did manifest such condition.  Indeed, under applicable case law, provided a claimed condition existed contemporaneous with the filing of a claim for service connection, even where the condition ultimately resolves prior to VA's adjudication of the claim, the Veteran still is presumed to have the disability claimed.  See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a current disability may be satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim).  Thus, on its face, the September 2011 evaluation report confirming the presence of tinnitus, and filed along with the Veteran's petition to reopen this claim, necessarily provides evidence of current disability attributable to this condition.  Moreover, tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  So by its very nature, it is an inherently subjective condition.  Therefore, the Veteran is competent even as a layman to make this proclamation of having it.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

Not insignificant, as well, is that less than two years ago, during his August 2010 VA C&P examination, he also had tinnitus, thereby indicating a recent history of this condition that, if not contemporaneous with filing the petition to reopen this claim, nonetheless is probative of its current state.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  In any event the Board observes that, throughout, the Veteran's assertions of having tinnitus focused on an intermittent manifestation of symptomatology, and that the lack of reported tinnitus during the March 2012 VA examination may well have been indication as to how the condition waxes and wanes, so is sometimes clearly noticeable whereas at other times not so much.  Thus, the evidence establishes a current disability on account of tinnitus.

Next, there also is competent evidence of in-service noise exposure.  While STRs do not specifically document this event, or attendant hearing related difficulties, the Veteran consistently has alleged having sustained trauma from noise exposure due to various duty assignments on board the ship where he was stationed, including due to gunfire.  Competency and credibility being attached to these assertions, they must receive appropriate consideration on the subject of etiology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder)


Finally, there is the element of a causal nexus to service.  On this subject, there are differing medical opinions.  The opinion in favor of service connection, as stated, originates from the September 2011 correspondence of a private ENT:

During your visit with me... you requested a note from me to document the relationship between noise exposure, sensorineural hearing loss, and tinnitus.  Your hearing test from February 10, 2005 clearly reveals bilateral high frequency sensorineural hearing loss with elevated speech reception threshold and good discrimination.  Compliance testing is normal bilaterally.  In my professional opinion, the noise exposure you received during the military encounters during the Korean War which would cause tinnitus at the time of exposure lasting up to several days afterwards are certainly contributory factors to your hearing loss and persistent, recurrent intermittent tinnitus. 

The August 2010 VA C&P examination report from an audiologist indicates to the contrary:

Service medical records were entirely silent for complaints, diagnoses, or treatments for tinnitus.  The Veteran's first known complaint of tinnitus was in 2005, when he was seen for a consultation in the Audiology service at the Syracuse [VAMC], approximately 55 years after discharge from military service.  While the Veteran did suffer military noise exposure firing five inch 38 caliber guns in enclosed mounts, he was never in combat.  Current available research and evidence states that excessive noise does not continue to do damage once the subject is removed from the source of the noise.  The damage is shown to occur during or immediately following the noise exposure.  Therefore, even if the tinnitus first began 10-15 years ago, rather than four years ago, that is still an onset of nearly 40-45 years after discharge from military service.  

Given this information, and the lack of documentation of tinnitus in the Veteran's Service Medical Records, it is clear that a link to military service cannot be established, and it is not at least as likely as not that the Veteran's current bilateral periodic tinnitus was aggravated by military noise exposure. 

The prior April 2010 VA C&P examination had reached a similar conclusion, albeit stated with less detailed rationale.

In evaluating the probative value of evidence for and against a claim, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  While the Board may not reject a medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Medical evidence that is speculative, general or inconclusive in nature generally cannot be used to support a claim and, by the same token, also cannot be used to deny a claim either.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers adequate reasons and bases for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).


Here, ultimately, the Board is guided by VA's doctrine of resolution of reasonable doubt in the claimant's favor where the evidence is in a state of equipoise -- in other words, with the evidence in favor of the claim approximately equally balanced with that preponderating against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board ascertains that the September 2011 private ENT opinion establishes a causal linkage between 
in-service noise exposure and current tinnitus, reasoning that in-service "tinnitus at the time of exposure lasting up to several days afterwards" was enough to precipitate future post-service recurrence of tinnitus.  The Board acknowledges that the August 2010 VA examiner's opinion went into somewhat more detail, recounting the lack of confirmed diagnosis of tinnitus for many decades post-service, for instance.  This notwithstanding, the September 2011 private opinion addresses most of the essential case facts even without review of the claims file, identifying in-service noise exposure of sufficient duration and severity as to be a likely contributor to present-day tinnitus, and also from the perspective of the Veteran's treating physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts).  Moreover, the September 2011 opinion happens to directly address one of the key points raised by the VA examiner, that excessive noise exposure does not continue to do damage once the source is removed, by finding that the in-service noise exposure in this case (based on the Veteran's description) alone was an adequate cause of future symptomatology.  It follows that the evidence is roughly balanced on the determinative issue of causation, and under such circumstances the Board affords the claimant the benefit of the doubt.  Accordingly, the criteria for service connection for tinnitus are met.



ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened. 

Service connection for tinnitus on the merits also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


